Name: 94/641/EC: Commission Decision of 8 September 1994 laying down rules applicable to veterinary checks to be carried out on products imported into certain Greek islands from third countries (Only the Greek text is authentic)
 Type: Decision_ENTSCHEID
 Subject Matter: Europe;  natural environment;  cooperation policy;  agricultural policy;  trade;  tariff policy
 Date Published: 1994-09-23

 Avis juridique important|31994D064194/641/EC: Commission Decision of 8 September 1994 laying down rules applicable to veterinary checks to be carried out on products imported into certain Greek islands from third countries (Only the Greek text is authentic) Official Journal L 248 , 23/09/1994 P. 0026 - 0027COMMISSION DECISION of 8 September 1994 laying down rules applicable to veterinary checks to be carried out on products imported into certain Greek islands from third countries (Only the Greek text is authentic) (94/641/EC)THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Community, Having regard to Council Directive 90/675/EEC of 10 December 1990 laying down the principles governing the organization of veterinary checks on products entering the Community from third countries (1), as last amended by Directive 92/118/EEC (2), and in particular Article 17 thereof, Whereas the Greek authorities have submitted to the Commission the plan provided for in the second paragraph of Article 17 of Directive 90/675/EEC; Whereas, on the basis of that plan, the list of authorized island entry points, the special duties of operators and the inspection procedure to be used should be laid down; Whereas the rules laid down are adequate to ensure that the products concerned are consumed locally and not re-shipped elsewhere in the Community; Whereas Article 17 of Directive 90/675/EEC provides for the adoption of certain specific provisions regarding the checks provided for in Chapter I of the said Directive, by way of substitution of certain provisions of that Chapter; whereas, for reasons of clarity, the provisions of Chapter I of Directive 90/675/EEC which should remain applicable should be laid down; Whereas the provisions of this Decision do not prejudice the application of Community or national rules on the financing of checks; Whereas the measures provided for in this Decision are in accordance with the opinion of the Standing Veterinary Committee, HAS ADOPTED THIS DECISION: Article 1 For the purposes of Article 17 of Directive 90/675/EEC, the authorized island entry points in Greece shall be as listed in Annex I hereto. Article 2 Each entry point referred to in Article 1 shall be under the responsibility of a competent authority with official veterinarians at its disposal. Article 3 The importer or his representative must: - notify the competent authority in writing and in advance of the type and quantity of product he wishes to import, the country of provenance and the office where the goods are to be cleared through customs, - keep a register endorsed by the competent authority showing the quantities of products he has imported and the names and addresses of the purchasers, - inform the purchaser(s) that the products are for local consumption only, - inform the purchaser(s) that, in the case of resale, the purchaser(s) must inform the new purchaser(s), where the latter is a commercial operator, that the products are for local consumption only. Article 4 The official veterinarian shall carry out the checks in accordance with Annex II. Article 5 In Chapter I of Directive 90/675/EEC, Articles 12 to 16 and Article 18 shall continue to apply. Article 6 1. The Greek authorities shall take the appropriate administrative or penal measures against any infringements of this Decision committed by a natural or legal person. 2. The Greek authorities shall notify the Commission once a year of the origin and quantities of products imported under the arrangements provided for in this Decision. Article 7 This Decision is addressed to the Hellenic Republic. Done at Brussels, 8 September 1994. For the Commission RenÃ © STEICHEN Member of the Commission (1) OJ No L 373, 31. 12. 1990, p. 1. (2) OJ No L 62, 15. 3. 1993, p. 49. ANNEX I List of island entry points 1. Rhodes and airport 2. Kos and airport 3. Kalimnos 4. Mitilini and airport 5. Mirina (Limnos) and airport 6. Khios and airport 7. Samos and airport 8. Ermoupolis (Siros) 9. Argostoli 10. Iraklio (Crete) and airport 11. Khania (Crete) and airport 12 Corfu and airport ANNEX II Veterinary checks 1. The official veterinarian must check: (a) the accompanying certificates and documents; (b) the identity of the products; (c) the packaging and marking; (d) the quality and state of preservation of the products; (e) the transport conditions and, in the case of carriage by refrigerated means of transport, the temperature of the means of transport and the internal temperature of the product; (f) any damage. 2. The official veterinarian must make a regular inspection of the places of storage to check on the preservation of the products.